DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckart et al. (U.S. Patent Number 9,857,257; hereinafter referred to as Eckert).  Eckert discloses a control device (1) for a vehicle with a housing (2) having a pressure sensor (3), arranged in a pressure chamber (4) in a pressure-tight manner with respect to the interior space of the housing (2). The housing (2) having a membrane aperture (2.1) closed by an air-permeable but not water-permeable membrane (5). The housing (2) is designed with a housing duct (6) which in an installation position of the control device (1) extends downward in the vertical direction of the vehicle, and in relation to the volume of the pressure chamber (4) the housing duct (6) has a duct volume in such that with the control device (1) completely immersed in water, a residual volume of air remains upstream of the membrane (5) (Please see the abstract).
With respect to claim 1, Eckart discloses and illustrates a sensor, comprising: a chamber (4) with a sensor element arranged therein (pressure sensor 3), the 1) (Chamber volume Vs) of air, and having a tubular air supply to the chamber (housing duct 6), the tubular air supply containing a second volume (V2) Duct volume VM  of air whereby water through the tubular air supply when the sensor is immersed in water to the sensor element is 2) (the device is disclosed to be dimensions such that there is always a volume of air between the duct end and the sensor space protected by a membrane).  While the air supply itself is not disclosed to be bent, the air pocket Vm is illustrated at a bend.  The applicant has no disclosure of any criticality to the air supply being bent and there is no disclosed benefit of the bent air supply, thus the claimed feature is seen as a mere design choice and obvious to one of ordinary skill in the art.  Motivation to have a bent air supply can be found in the ability to place the sensor into a specific arrangement where the ben air supply would provide better fitment into the system. 
With respect to claim 2, the sensor according to claim 1, in which water is prevented from getting into the chamber by the dimensions of the air supply is disclosed as the duct volume is such that a pocket of air is always present. 
With respect to claim 3, the sensor according to claim 1, in which the maximum inside diameter of the air supply is significantly less than the extent of the chamber perpendicular to the inflow direction of the air is illustrated in the figure. 
With respect to claim 4, the sensor according to claim 1, in which the second volume is at least as large as the first volume is illustrated in the figure as the second volume (sum of Volumes Vm, Vk, VW) is larger than the first, thus it is at least as large.

With respect to claims 7-9, the reference mentions that the device is dimensioned such that water doesn’t touch the membrane that is present.   Therefore, no barrier (claim 7) or different barriers (claim 8 and 9) are all deemed within the preview of one of ordinary skill in the art as the barrier is not touched by water and thus is not critical to the operation of the invention and doesn’t provide any unexpected result. 
With respect to claim 10, while not specifically disclosed to be flexible, the material of the housing and device should withstand its use and mounting and be waterproof so that it will last, thus a flexible material that provides such benefits would be obvious to one of ordinary skill in the art as a suitable material for the sensor housing and air supply.
With respect to claim 11, the sensor according to claim 1, in which the air supply is integrated in a housing is illustrated in the figure.
With respect to claim 12, the device flexible material would be obvious, as discussed in relation to claim 10.  Injection molding is but one well known technique used to form things of such material and thus the use of injection molding would be obvious to one of ordinary skill in the art at the time of the invention.

With respect to claim 14, the sensor according to claim 1, in which the sensor element is surrounded laterally and upwardly by the first volume (V1) is illustrated in the figure as the sensor element (3) is surrounded by volume VS.
With respect to claim 15, the sensor design is not disclosed to be critical to be worn. The intended use claimed here is a design choice that is not disclosed as critical or an improvement to the device operation.
With respect to claim 16, the sensor according to claim 1, which is designed as a pressure sensor, as an air humidity sensor or as a gas sensor is disclosed as the device is disclosed be a pressure sensor.
With respect to claims 17, the air supply dimension is seen as a mere design choice obvious to one of ordinary skill in the art.  Since the length is disclosed to be greater than the inside diameter, with no criticality as to why, then making the length of a size greater is obvious to one of ordinary skill in the art since the diameter is disclosed to be very small, then having a length that is larger than very small is obvious. 
With respect to claim 18, Eckart discloses that there is an equalization of pressure in the housing duct such that when immersed in water, a membrane is not reached and the duct is arranged such that it point downward, thus air does not escape
When immersed in water.
Response to Arguments
Applicant's arguments filed 25 February 2021 have been fully considered but they are not persuasive. The applicant argues that Eckart does not disclose a tubular bent air supply.  First, the examiner disagrees, as Eckart discloses that the air supply is arranged perpendicular and downward to the sensor housing, thus there is a bend present in the arrangement.  However, even if there is no bend, the bent air supply is not disclosed as critical to the invention and its proper operation.  Therefore, one of ordinary skill in the art can make the air supply and arrange it in a fashion that best suits the sensor use. In the case of Eckart, since there is reason disclosed to keep the air supply in a specific orientation for it to work properly, then a bend, in order to keep the air supply downward, would be obvious to one of ordinary skill in the art. Previously rejected claim 13 already claimed a kink or bend. There was no argument for claim 13 presented as to why there is no kink or bend, only the argument that there is no tubular bent air supply. Therefore, the applicant’s argument to the bent air supply is not deemed to make the invention patentable in view of the prior art of record. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


RODNEY T. FRANK
Examiner
Art Unit 2861



April 5, 2021

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861